Citation Nr: 0314202	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1992.

This appeal arises from a July 1999 rating decision of the 
Indianapolis, Indiana Regional Office (RO).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected disabilities prevent him 
from securing and following gainful employment.


CONCLUSION OF LAW

The veteran meets the requirements for a total disability 
rating based on individual unemployability due to service 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.15, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for low back disability, 
evaluated as 60 percent disabling; hypertension, evaluated as 
10 percent disabling; and for a fracture of the right fifth 
toe, sinusitis and for hepatitis C, all evaluated as 
noncompensably disabling.

The veteran has two years of college and he has worked as a 
nurse; in a lumberyard working behind a counter; in an 
automotive service department, in grocery stores and in 
telemarketing.

On VA orthopedic examination in June 1999, it was noted that 
a diskectomy had been performed in 1995.  The veteran had 
obtained minimal relief from pain.  His chief complaint was 
lower back pain.  There was occasional numbness of the calf 
and thigh.  Forward flexion was to 60 degrees and extension 
was to 10 degrees.  Straight leg raising was too hard to 
determine due to exacerbated pain.  He walked with a cane and 
he had a stiff legged gait.  The veteran was on multiple 
medications.  It was not felt that there was any neurological 
treatment that could be of help to the veteran.  

On VA general medical examination in June 1999, the veteran 
reported that hypertension had grown slightly worse.  
Sinusitis was noted to be rather severe.  His head stayed 
clogged all the time.  Blood pressure was 138/90.  Sinus 
examination revealed slight stuffiness.  It was felt that 
sinusitis was not contributing significantly to his inability 
to work.  The veteran seemed to be taking hypertensive 
medication that controlled his blood pressure rather well and 
hypertension did not contribute significantly to his 
inability to work.

The veteran testified in June 2002 that he had last worked 
about 3 years before; that he stopped working due to his back 
injury and the medications that he was taking; that he could 
not even sit long enough to make it through an interview; 
that prospective employers were concerned that he used leg 
and back braces and a cane; that he had been unable to 
progress through vocational rehabilitation due to missing 
classes due to back pain; and that he had been terminated 
previously from employment due to his back disability

On VA orthopedic examination in February 2003, it was noted 
that the veteran's claims folder had been reviewed.  The 
veteran was taking multiple medications.  His activity 
tolerance was minimal and he could only walk one block.  He 
used a cane at all times.  Back pain had never fully 
improved.  There was significant difficulty with left leg 
weakness as well as numbness and tingling.  Four nerve root 
blocks had not provided relief from symptoms.  Physical 
therapy had also not helped.  

On examination, there was extreme tenderness along the 
paraspinal musculature and the lumbar spinous processes.  
Sensation was decreased to light touch of the left lower 
extremity.  X-rays of the lumbar spine showed pars 
interarticularis defect, Grade II spondylolisthesis, 
intervertebral space narrowing and anterolisthesis.  The 
veteran wore an ankle/foot orthotic to compensate for 
weakness in dorsiflexion.  It was deemed likely that the 
veteran had significant nerve damage as a result of the 
residual injury as well as from scar formation from surgery.  
Further attempts at surgical management were felt to be of 
limited potential benefit.  It was opined that the veteran 
was unable to work as he had only minimal activity tolerance 
secondary to pain, weakness, numbness and tingling.

Based on the above record, the Board concludes that the 
preponderance of the evidence shows that the veteran is 
unemployable due to his service connected disabilities (most 
centrally the low back).

The veteran has testified that he has been unable to engage 
in substantially gainful employment in recent years.  The 
evidence of record supports this assessment.  In this regard, 
the veteran's VA vocational rehabilitation program was 
terminated (see May 2002 letter) due to the veteran's 
inability to attend classes due to back pain.  There is 
strong evidence of significant nerve damage resulting from 
the back disability.  The veteran's activity tolerance has 
been determined to be minimal.  The degree of disability 
present is illustrated by the fact that the veteran uses 
braces to support his back and lower extremity.  He also uses 
a cane when walking.  Moreover, the veteran continues to 
exhibit severe levels of pain despite an ongoing course of 
medical treatment to include the administration of 
medications.  Considering the nature and extent of the 
veteran's education and work experience, the above evidence 
shows that the veteran's low back disability has a 
dramatically negative impact on his employment viability.  

In point of fact, a VA medical examiner opined in February 
2003 that the veteran was unable to work due to the service 
connected back disability.  It was further opined that 
additional surgery would be of limited benefit.  It was 
further noted that physical therapy and the administration of 
nerve root blocks had not helped ameliorate symptomatology.  

Accordingly, the Board finds that the veteran's severely 
disabling low back disability tends to support his claim that 
he is unable to follow a substantially gainful occupation as 
a result of service connected disability without regard to 
age or nonservice connected disability.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether the VCAA has been fully complied with 
which raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
However, as the benefit sought on appeal (entitlement to TDIU 
benefits) is being granted in full, the Board finds no 
prejudice has resulted to the veteran's due process rights.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

